DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-15) in the reply filed on 11/05/2021 is acknowledged. The traversal is on the ground(s) that there were more special technical features than those identified by Examiner, and that a search burden has not been established. These arguments are not persuasive because special technical features are those features which make a contribution over the prior art and which are common to all independent claims. Examiner showed how Noguchi taught all common features. Therefore, the features are not special technical features. Further, there is no requirement to establish search burden under the unity standard of restriction used in 371 applications.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 16 and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Accordingly, claims 1-15 are currently under consideration.

Claim Objections
Claims 2-15 are objected to because of the following informalities: the recitations of “A method” should be changed to --The method--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first electronic device” and “second electronic device” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-15 are directed to a “method,” which describes one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claim 1 recites (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: 
calculating a rise time and a fall time of the at least one cardiac cycle based on the received data; calculating a parameter derived from a function of the rise time and fall time; and determining the systolic blood pressure and/or diastolic blood pressure of the subject based on the calculated parameter.
The calculating and determining steps can be practically performed in the human mind, with the aid of a pen and paper. If a person were to see a printout of e.g. the cardiac cycle data, they would be able to calculate rise and fall times, a parameter, and systolic and/or diastolic blood pressure therefrom. There is nothing to suggest an undue level of complexity in the calculations/determinations. Therefore, a person would be able to perform the calculations mentally or with pen and paper.
Prong Two: Claim 1 does not include additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely: 
add insignificant extra-solution activity (the pre-solution activity of: receiving data related to at least one cardiac cycle of a bio-signal from the subject).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea. There is no practical application because the abstract idea is not applied, relied on, or used in a 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claim 1 does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely identify different points in the data from which calculations can be made, define the field of use, describe pre-solution activity to prepare the data for analysis, and even describe additional abstract ideas of mathematical concepts (claims 10 and 13-15), which are also ineligible. 
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. Instead, it remains in a processing black box. They also do not add anything significantly more than the abstract idea. Their collective functions provide no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, and 11 are ejected under 35 U.S.C. 102(a)(1) as being anticipated by International Application Publication WO 2015/098977 (“Noguchi,” an English-language machine translation of the description of which is provided and cited to herein).
Regarding claim 1, Noguchi discloses [a] method of deriving systolic blood pressure and/or diastolic blood pressure of a subject (Fig. 1 - also see paragraph starting at line 167), the method comprises: (i) receiving data related to at least one cardiac cycle of a bio-signal from the subject (paragraph starting at line 155, obtaining a pulse wave); (ii) calculating a rise time and a fall time of the at least one cardiac cycle based on the received data (paragraph starting at line 184, calculating rise time 
Regarding claims 2 and 3, Noguchi discloses all the features with respect to claim 1, as outlined above. Noguchi further discloses wherein the rise time is calculated between a start of the at least one cardiac cycle to a systolic peak of the at least one cardiac cycle, wherein the fall time is calculated from the systolic peak of the at least one cardiac cycle to an end of the at least one cardiac cycle (Figs. 29 and 42).
Regarding claims 5 and 6, Noguchi discloses all the features with respect to claim 1, as outlined above. Noguchi further discloses wherein the bio-signal includes an arterial photoplethysmography (PPG) signal (paragraph beginning at line 202, photoelectric volume pulse wave), further comprising processing the PPG signal to digitally filter noise signals in the PPG signal (paragraphs beginning at lines 639 and 643, cutting noise - also see Fig. 25, showing that extraction unit 41, which performs the filtering, is part of calculation unit 40. Therefore, the filtering is digital).
Regarding claim 11, Noguchi discloses all the features with respect to claim 1, as outlined above. Noguchi further discloses wherein the data includes time intervals of the at least one cardiac cycle relating to a systolic peak, start time and end time of the at least one cardiac cycle (Figs. 29 and 42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over various teachings of Noguchi. 
Regarding claim 4, Noguchi teaches all the features with respect to claim 1, as outlined above. Noguchi does not appear to explicitly teach wherein the rise time is calculated between 10% and 90% of a systolic peak of the at least one cardiac cycle. However, Noguchi does teach that the times of 10% and 90% of the systolic peak are important feature points (Fig. 40, TR10 and TR90). These times represent the curvature near the start of the pulse wave and near the peak, and are used to determine blood pressure (paragraphs starting at lines 1031, 1037, and 1046 - note that the features TR+TF-TR90-TF90 and TR+TF-TR10-TF10 are particularly relevant, as described in these paragraphs and shown in Figs. 44 and 45). Applicant has not disclosed that specifically using 10% and 90% solves any problem or is for any particular purpose. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the rise time between 10% and 90% of the peak, as a matter of design choice which fails to patentably distinguish over Noguchi.
Regarding claim 13, Noguchi teaches all the features with respect to claim 1, as outlined above. Noguchi further teaches wherein determining the systolic blood pressure includes determining the systolic blood pressure according to the equation: SBP=c1×f+c2+c3, where SBP is the systolic blood pressure; f is the parameter; and c1, c2, and c3 are predetermined constants (Fig. 44, with c1 representing the slope of the correlation and c2 representing the translation - also see the paragraph beginning at line 1046). Although Noguchi is not explicit about using two different constants c2 and c3, it would have been obvious to make one of them zero, or else to represent the translation using two constants, for the purpose of being able to account for different contributors to the translation. Further, the present application groups c2 and c3 into effectively one term (c2+c3, line 4 on page 17 of the specification as filed), and Applicant has not disclosed that using two coefficients solves any problem or is for any particular purpose. Therefore, the above modification would also have been an obvious matter of design choice.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi in view of US Patent Application Publication 2016/0038045 (“Shapiro”). 
Regarding claim 7, Noguchi teaches all the features with respect to claim 6, as outlined above. Noguchi does not appear to explicitly teach wherein digitally filtering the noise signals in the PPG signal 
Shapiro teaches using a band pass filter to pass frequencies between 05. Hz and 8.0 Hz (¶ 0022).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the band pass filter of Shapiro into Noguchi, for the purpose of covering the range of frequencies that can be expected for a heart rate, thereby reducing noise in the PPG analysis of Noguchi (Shapiro: ¶ 0022).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi in view of US Patent Application Publication 2010/0324389 (“Moon”). 
Regarding claims 8 and 9, Noguchi teaches all the features with respect to claim 1, as outlined above. Noguchi further teaches wherein the data relates to a plurality of cardiac cycles, and the method includes calculating the rise time and the fall time of each of the cardiac cycles (Fig. 29, etc. - see the paragraphs beginning at lines 214 and 1023, describing live/real-time/continuous blood pressure estimation); calculating parameters respectively derived from a function of the rise time and fall time of each of the cardiac cycles (e.g. in Fig. 44, there are multiple data points corresponding to the parameter based on rise and fall time); wherein the cardiac cycles include being arranged consecutively (Fig. 29 and as above, live/real-time/continuous), but does not appear to explicitly teach calculating an average parameter based on the respectively calculated parameters as the parameter in step (iii).
Moon teaches averaging a parameter over several pulses (¶ 0069).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to average the parameter of Noguchi over multiple cycles, for the purpose of obtaining a more reliable parameter (Moon: ¶ 0069, the averaging is typically done).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi in view of US Patent Application Publication 2015/0245777 (“Della Torre”). 
Regarding claim 12, Noguchi teaches all the features with respect to claim 1, as outlined above. Noguchi does not appear to explicitly teach determining the systolic peak, start time and end time by a first electronic device and transmitting the determined systolic peak, start time and end time to a second electronic device for calculating the rise time and fall time.
Della Torre teaches processing at a remote device instead of a main device, or apportioning processing tasks between the two devices (¶ 0048).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate the rise and fall time in Noguchi at a second electronic device, located remotely from the device comprising the sensors (i.e., a first electronic device), for the purpose of conserving processing resources at the first electronic device, and as a known alternative.

Allowable Subject Matter
Claims 10, 14, and 15 are allowable over the prior art, but are objected to as being dependent upon rejected base claims. Therefore, they will be allowed if related 35 USC 101 rejections are overcome, and if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements (i.e., the claim objections) or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to teach or fairly suggest, in a method for deriving systolic and/or diastolic pressure, doing so according to the formulas as claimed, in combination with all other recited limitations.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791